 
 
IV 
111th CONGRESS 
1st Session 
S. CON. RES. 9 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2009 
Referred to the Committee on Energy and Commerce 
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of Multiple Sclerosis Awareness Week. 
 
 
Whereas multiple sclerosis can impact men and women of all ages, races, and ethnicities; 
Whereas more than 400,000 people in the United States live with multiple sclerosis; 
Whereas approximately 2,500,000 people worldwide have been diagnosed with multiple sclerosis; 
Whereas it is estimated that between 8,000 and 10,000 children and adolescents are living with multiple sclerosis; 
Whereas every hour of every day, someone is newly diagnosed with multiple sclerosis; 
Whereas the exact cause of multiple sclerosis is still unknown; 
Whereas the symptoms of multiple sclerosis are unpredictable and vary from person to person; 
Whereas there is no laboratory test available for multiple sclerosis; 
Whereas multiple sclerosis is not genetic, contagious, or directly inherited, but studies show that there are genetic factors that indicate that certain individuals are susceptible to the disease; 
Whereas multiple sclerosis symptoms occur when an immune system attack affects the myelin in nerve fibers of the central nervous system, damaging or destroying it and replacing it with scar tissue, thereby interfering with, or preventing the transmission of, nerve signals; 
Whereas in rare cases, multiple sclerosis is so progressive that it is fatal; 
Whereas there is no known cure for multiple sclerosis; 
Whereas the Multiple Sclerosis Coalition, an affiliation of multiple sclerosis organizations dedicated to the enhancement of the quality of life for all those affected by multiple sclerosis, recognizes and celebrates Multiple Sclerosis Awareness Week; 
Whereas the Multiple Sclerosis Coalition's mission is to increase opportunities for cooperation and provide greater opportunity to leverage the effective use of resources for the benefit of the multiple sclerosis community; 
Whereas the Multiple Sclerosis Coalition recognizes and celebrates Multiple Sclerosis Awareness Week during 1 week in March every calendar year; 
Whereas the goals of Multiple Sclerosis Awareness Week are to invite people to join the movement to end multiple sclerosis, encourage everyone to do something to demonstrate a commitment to moving toward a world free of multiple sclerosis, and to acknowledge those who have dedicated their time and talent to help promote multiple sclerosis research and programs; and 
Whereas in 2009, Multiple Sclerosis Awareness Week is recognized during the week of March 2nd through March 8th: Now, therefore, be it  
 
That Congress— 
(1)supports the goals and ideals of Multiple Sclerosis Awareness Week; 
(2)encourages States, territories, and possessions of the United States and local communities to support the goals and ideals of Multiple Sclerosis Awareness Week; 
(3)encourages media organizations to participate in Multiple Sclerosis Awareness Week and help educate the public about multiple sclerosis; 
(4)commends the efforts of the States, territories, and possessions of the United States and local communities that support the goals and ideals of Multiple Sclerosis Awareness Week; 
(5)recognizes and reaffirms the commitment of the people of the United States to combating multiple sclerosis by promoting awareness about the causes and risks of multiple sclerosis, and by promoting new education programs, supporting research, and expanding access to medical treatment; and 
(6)recognizes all people in the United States living with multiple sclerosis, expresses gratitude to their family members and friends who are a source of love and encouragement to them, and salutes the health care professionals and medical researchers who provide assistance to those living with multiple sclerosis and continue to work to find cures and improve treatments. 
 
  Passed the Senate March 2, 2009. Nancy Erickson, Secretary   
